Citation Nr: 1453993	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable rating for pseudofollicular barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2010 and July 2010 rating decisions.

As explained previously, in the February 2010 rating decision, the RO granted the Veteran service connection and assigned an initial 0 percent (noncompensable) rating for pseudofollicular barbae, effective November 4, 2009.  In March 2010, the Veteran's representative submitted to the RO a letter in support of entitlement to an "increased rating" for pseudofollicular barbae.  The RO construed the letter as a claim for an increased rating and issued a rating decision in July 2010, which continued the Veteran's noncompensable rating for pseudofollicular barbae.  In July 2010, the Veteran filed a Notice of Disagreement (NOD) to the July 2010 rating decision.  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Although the Veteran did not explicitly appeal the February 2010 award of service connection and assignment of an initial noncompensable rating for pseudofollicular barbae, given the filing of his claim for "increase" a mere one month later, and the fact that that claim, as well as new VA addendum opinion, dated in August 2010, were associated with the claims file within one year of the RO's February 2010 notice of the February 2010 rating decision, his appeal of this issue deemed to involve disagreement with the initial rating assigned following the award of service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2014, the Board inter alia, remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional action, to include providing the Veteran with a VA examination.  

The Veteran's prior, paper claims file has been converted to paperless, electronic records contained in the Veteran Benefits Management System (VBMS) and Virtual VA.

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file in this case reveals that another remand of the matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

On his September 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  On the VA Form 9, the Veteran's address was identified as in Houston, Texas.  The Veteran was scheduled for a Travel Board hearing at the Houston RO on March 5, 2013, with notice of the hearing was sent to the Veteran's Houston address on February 19, 2013.  The Veteran did not show for his scheduled hearing.  However, on March 12, 2013, the hearing notice was returned to the RO by the U.S. Postal Service as undeliverable (a fact of which the Board was not aware at the time of the prior remand), and there is otherwise no indication in the record that the Veteran received notice of the previously-scheduled hearing.  Subsequently, the Veteran's address has been updated to an address in Covington, Louisiana.

Since updating the record with the Veteran's new address, the RO has not attempted to reschedule the Travel Board hearing and a review of the record does not reveal that he has withdrawn his request for such hearing.  Hence, the Board finds that, on these facts, there remains an outstanding Travel Board hearing request.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of the matter on appeal to the RO for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  

2.  If the Veteran no longer desires a hearing, a signed writing to that effect should be associated with the claims file.  

3.  Thereafter, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



